On Rehearing.
[Decided Mareli 26, 1915.]
Per Curiam.
Subsequent to the filing of the opinion in this case, a petition for rehearing was filed by respondent in which it was suggested that, inasmuch as the license of the appellant would expire April 1, 1915, and under the *131law, unless the case was reversed, a license would not be reissued for the ensuing year, the cause, should the petition be granted, instead of being heard upon oral argument, be submitted to the entire court upon the petition for rehearing and briefs in order that a decision might be reached prior to April 1st. This has been done, and upon such rehearing a majority of the court adhere to the views as expressed in the former opinion. For the reasons therein stated, the judgment is reversed.